Case 1:18-cv-00082-PKC-SJB Document 47 Filed 12/16/20 Page 1 of 3 PageID #: 406




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X

 KELLY IRISH,

                                Plaintiff,
                                                                     ORDER
                                                                     18-CV-0082-PKC-SJB
                -against-

 TROPICAL EMERALD LLC, CHAPS, INC., and
 RAINBOW USA, INC.,

                                 Defendants.
 ----------------------------------------------------------------X

 BULSARA, United States Magistrate Judge:

        Defendants have moved to compel Plaintiff to provide signed authorization for

 her medical records. (Mot. to Compel dated Sept. 11, 2020 (“Mot.”), Dkt. No. 36). The

 motion is denied. Defendants’ discovery requests never asked Plaintiff to execute a

 signed authorization for such records. (Pl.’s Response in Opp’n to Mot. to Compel dated

 Oct. 22, 2020 (“Opp’n”), Dkt. No. 38 at 1). Instead, Defendants sought either records in

 Plaintiff’s possession or names of Plaintiff’s medical providers. (Id. at 2). While it could

 be a potential remedy for violation of a motion to compel to force Plaintiff to sign

 authorizations, there has been no order directing Plaintiff to provide such records or

 information with which she has failed to comply. And as such, the remedy would be

 inappropriate. But in any event, it would be inappropriate to compel Plaintiff to

 produce such information and records. For one thing, it appears that Defendants do not

 dispute Plaintiff's physical disability. (Id. at 1). If that is the case, there is no reason for

 the access to medical records about her current disability. Indeed, Defendants already

 have records about her physical disability from a treating professional. (Id.) It appears
Case 1:18-cv-00082-PKC-SJB Document 47 Filed 12/16/20 Page 2 of 3 PageID #: 407




 that Defendants are seeking–though they do not ever take a definite position–only

 mental health records and medical records that contain mental health or other

 information pertinent to emotional distress damages. (Mot. at 2). Defendants have no

 right to access such records. By seeking only garden variety emotional distress

 damages–which Plaintiff confirmed in writing–Plaintiff has limited Defendants’ access

 to such records.

        This Court, as other courts have long held,

        reject[s] the notion that plaintiff’s demand for emotional-distress damages
        necessarily triggers a waiver of the privilege for her psychotherapy records.
        To take a prototypical example, if a plaintiff is the victim of a defendant’s
        misconduct, and she asserts that she suffered emotional distress as a result,
        she may well be seeking compensation for nothing more than the distress
        that any healthy, well-adjusted person would likely feel as a result of being
        so victimized. In such a circumstance, the fact that the plaintiff is in
        treatment for a condition unrelated to the distress that was triggered by the
        misconduct does not, by itself, provide a basis for suggesting either that the
        treatment is in issue as a result of the plaintiff’s claim or that access to
        treatment records is in any sense necessary or even significant for
        evaluating such a claim.

 Greenberg v. Smolka, No. 03-CV-8572, 2006 WL 1116521, at *8 (S.D.N.Y. Apr. 27,

 2006). “[I]f the plaintiff has assertedly suffered more severely from exposure to the

 tortious act than a healthy person would have been expected to suffer, that emotional

 distress may be attributable, at least in part, to other causes, and those other causes may

 be reflected in the treatment records.” Id. But “where the plaintiff seeks ‘garden variety’

 emotional damages—which is to say, damages limited to the typical negative emotional

 impact on the plaintiff that obviously flow from the defendant's alleged misconduct—the

 privilege remains intact and is not waived.” Caine v. Burge, No. 11-CV-8996, 2012 WL

 6720597, at *3 (N.D. Ill. Dec. 27, 2012) (collecting cases). For these reasons,

 Defendants’ motion to compel is denied.



                                              2
Case 1:18-cv-00082-PKC-SJB Document 47 Filed 12/16/20 Page 3 of 3 PageID #: 408




                                    SO ORDERED.




                                    /s/ Sanket J. Bulsara December 16, 2020

                                    SANKET J. BULSARA

                                    United States Magistrate Judge




 Brooklyn, New York




                                       3
